133 Ill. App.2d 88 (1971)
272 N.E.2d 725
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
JOHN DURLEY, Defendant-Appellant.
No. 54295.
Illinois Appellate Court  First District.
May 10, 1971.
Gerald W. Getty, Public Defender, of Chicago, (Alan Osheff, James N. Gramenos, and James J. Doherty, Assistant Public Defenders, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Robert A. Novelle and George Pappas, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.